DETAILED ACTION
	This non-final office action is in response to Applicant’s preliminary amendment filed June 22, 2021.  Applicant’s June 22nd amendment canceled claims 1-20 and added new claims 21-40.  Claims 21-40 are currently pending.  Claims 21 and 36 are the independent claims.
The instant application is a continuation of Application No. 16583019 now US 11126940 which is a continuation of Application No. 16278692 now USPN 10467562.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Regionally Optimized Package Delivery Worker Assignment and Routing Based on an Regional Expected Delivery Efficiency.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 21 and 36, the claims are directed to the abstract idea of assigning delivery routes to workers.  This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, assigning delivery routes to workers (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to tracking retail product demand in a product display, wherein assigning delivery routes to workers is a fundamental economic practice that falls into the abstract idea managing personal behavior (task assignment).  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “retrieve”, “receive”, “receive”, “assign”, “generate”, “calibrate”, “determine”, “calculate”, “recalibrate”, “receive” and “transmit” recite functions of the assigning delivery routes to workers are also directed to an abstract idea that falls into the abstract idea managing personal behavior (task assignment).  The step of calculate an expected delivery efficiency is also directed to an abstract idea because it is a mathematical concept.  The intended purpose of independent claims 21 and 36 appears to be to assigning package delivery routes (visiting sequence) to delivery workers (humans) based on an excepted delivery efficiency associated with a delivery region.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea managing personal behavior (task assignment).  The exceptions are the worker (who is a person) and additional limitations of generic computer elements: memory, processor, network, and electronic device (workers) (Figure 1A).  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  elements: memory, processor, network, and electronic device (workers) (Figure 1A).  These generic computing components are merely used to retrieve, receive, process and transmit data information as described extensively in Applicant’s specification (Figures 7, 8).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's assigning delivery routes to workers in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 21-40 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited elements: memory, processor, network, and electronic device (workers) (Figure 1A), the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of assign the workers to a plurality of groups, generate a plurality of candidate routes, calibrate the delivery sub-routes, determine a visiting sequence, calculate an expected delivery efficiency, and recalibrate the at least one of the delivery sub-routes all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a memory, processor, network, and electronic device (workers) (Figure 1A) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of retrieve a plurality of delivery routes, receive a package distribution and number/type of workers and receive delivery information are directed to insignificant pre-solution activity (i.e. data gathering).  The step of transmit the recalibrated delivery sub-routes merely recites insignificant post-solution activity (i.e. data output).  The mere nominal recitation of a generic processor/computer does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic elements: memory, processor, network, and electronic device (workers) (Figure 1A) are recited at a high level of generality merely performs generic computer functions of receiving, processing and transmitting data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, retrieving and transmitting steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 22-35 and 37-40, the claims are directed to the abstract idea of assigning delivery routes to workers and merely further limit the abstract idea claimed in independent claims 21 and 36.  
Claim 22 further limits the abstract idea by calculating the expected delivery efficiency based on a weight (a more detailed abstract idea remains an abstract idea).   Claim 23 further limits the abstract idea by designating the type of workers for the first/second pre-defined regions (a more detailed abstract idea remains an abstract idea).  Claims 24 and 37 further limit the abstract idea by calculating the expected delivery efficiency based on at least one of landscape, business, residential, parking or building data (a more detailed abstract idea remains an abstract idea).  Claims 25 and 38 further limit the abstract idea by calculating the expected delivery efficiency based on historical data (a more detailed abstract idea remains an abstract idea).  Claims 26 and 39 further limit the abstract idea by measuring the expected delivery efficiency by percentiles of address visited per hour (a more detailed abstract idea remains an abstract idea).  Claims 27 and 40 further limit the abstract idea by calculating the percentiles based on historical data (a more detailed abstract idea remains an abstract idea).  Claim 28 further limits the abstract idea by assigning workers to groups based on the amount of packages (a more detailed abstract idea remains an abstract idea).  Claim 29 further limits the abstract idea by worker is associated with an amount of packages (a more detailed abstract idea remains an abstract idea).  Claim 30 further limits the abstract idea by assigning workers to groups based on user input (a more detailed abstract idea remains an abstract idea).  Claim 31 further limits the abstract idea by determining an optional combination of regions (a more detailed abstract idea remains an abstract idea).  Claim 32 further limits the abstract idea by generating the delivery routes/sub-routes (a more detailed abstract idea remains an abstract idea).  Claim 33 further limits the abstract idea by combining two delivery regions/sub-regions into a new region for delivery (a more detailed abstract idea remains an abstract idea).  Claim 34 further limits the abstract idea by combining delivery regions/sub-regions based on the expected delivery efficiency (a more detailed abstract idea remains an abstract idea).  Claim 35 further limits the abstract idea by increasing/decreasing quantity of routes/sub-routes to match the number of workers (a more detailed abstract idea remains an abstract idea).
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 21-40, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figure 1A). More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available (Figure 1A).  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salehi-sedeh, U.S. Patent Publication No. 20060085240 discloses a delivery management system and method comprising determining on-time performance for various hipping vendors for a plurality of delivery regions (e.g. zip code).
Wilson, U.S. Patent Publication No. 20170046653 discloses zone-based delivery/transportation assignment.
O’Hare et al., U.S. Patent Publication No. 20180089608 discloses a system and method for assigning routes and deliveries to workers based on route/worker efficiency.
Seaver, U.S. Patent Publication No. 20200349511 discloses a system and method for delivery routing comprising delivery service zones.
Ko, U.S. Patent Publication No. 20200005240 discloses a delivery planning system including delivery routing, driver assignments to one or more of a plurality of delivery areas.
Zhong, U.S. Patent No. 7363126 discloses a delivery planning system and method comprising route optimization for a plurality of service territories/cells
Fornell, U.S. Patent No. 10380536 discloses a system and method comprising regional delivery routing and scheduling (assignment) optimization.
Winship, U.S. Patent No. 11321661 discloses the well-known use of dividing/sub-dividing shipping shipments/deliveries into a plurality of service areas (regions/sub-regions) for routing and assignment.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Eric Stamber can be reached on (571) 272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3683